NUMBER 13-04-00506-CV 


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG



GREGORY A. BEAVERS, ET AL.,	Appellants,

V.


QUIGLEY COMPANY, INC., DANA
CORPORATION, AND PFIZER INC.,	Appellees.


On appeal from the 347th District Court
of Nueces County, Texas.




MEMORANDUM OPINION

 
Before Justices Rodriguez, Garza, and Benavides

Memorandum Opinion Per Curiam

 Appellants perfected an appeal from a judgment entered by the 347th District Court
of Nueces County, Texas, in cause number 04-3819-H.  On July 17, 2008, this Court
severed the appeal with respect to bankrupt parties Quigley Company, Inc., Dana
Corporation, and Pfizer Inc., and abated the appeal regarding these bankrupt parties under
cause number, 13-04-00506-CV.  See 11 U.S.C. § 362; see generally Tex. R. App. P. 8. 
Since the abatement there has been no activity in this appeal.  On February 22, 2010, the
Court ordered the parties to file an advisory regarding the status of the appeal and, if
applicable, a motion to reinstate the appeal or a motion to dismiss the appeal.
	Appellants have filed an unopposed motion to dismiss the appeal as to Quigley
Company, Inc., Dana Corporation, and Pfizer Inc.  Appellants request that this Court
dismiss the appeal.  Accordingly, the appeal is hereby REINSTATED.
	The Court, having considered the documents on file and appellants' unopposed
motion to dismiss the appeal, is of the opinion that the motion should be granted.  See Tex.
R. App. P. 42.1(a).  Appellants' motion to dismiss is granted, and the appeal is hereby
DISMISSED.  In accordance with the agreement of the parties, costs are taxed against the
party incurring same. See Tex. R. App. P. 42.1(d) ("Absent agreement of the parties, the
court will tax costs against the appellant.").  Having dismissed the appeal at appellants'
request, no motion for rehearing will be entertained, and our mandate will issue forthwith.

									PER CURIAM
Delivered and filed the
15th day of April, 2010.